Citation Nr: 1513013	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to left hip degenerative joint disease.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to left hip degenerative joint disease.

3.  Entitlement to service connection for a back disability, to include as secondary to left hip degenerative joint disease.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 30 percent for left hip degenerative joint disease.



REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  With the exception of the increased rating claim regarding the Veteran's left hip degenerative joint disease, the above-captioned claims were before the Board, most recently, in December 2013, at which time they were remanded for additional development.  After the issuance of a February 2014 supplemental statement of the case, these claims were remitted to the Board for further appellate review.

Subsequent to the issuance of the February 2014 supplemental statement of the case, VA received additional evidence in support of the Veteran's above-captioned service connection claims.  In February 2015, the Veteran's representative submitted a waiver of RO review of this evidence and, thus, it will be considered herein.

With respect to the Veteran's claim of entitlement to a rating in excess of 30 percent for left hip degenerative joint disease, this claim comes before the Board subsequent to an August 2014 rating decision.

In June 2011, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

Right Hip, Bilateral Knees, and Back Disabilities

In the December 2013 remand, the Board directed the RO to obtain an opinion from a VA examiner regarding the etiological relationship between his service-connected left hip degenerative arthritis and any right hip, bilateral knee, and/or back disability, to include on the basis of aggravation, if any.

In January 2014, a VA examiner reviewed the Veteran's claims file and rendered the following opinion:

There is no medical evidence to corroborate a relationship between the [Veteran's] current complaints of back pain, contralateral right hip, and bilateral knee pain to his already service connected left hip condition.  The [Veteran] is presenting with degenerative conditions of these areas which are found even in the general civilian population.  The etiology of such degenerative conditions is multifactorial.

Although the VA examiner's January 2014 opinion is negative to the Veteran's claim, the examiner also opined that the etiology of the Veteran's right hip, bilateral knee, and back degenerative conditions was "multifactorial."  This suggests that the Veteran's right hip, bilateral knee, and back degenerative conditions were caused or aggravated by a variety of sources, which did not specifically exclude his service-connected left hip degenerative joint disease.  Further, the January 2014 VA examiner did not address aggravation beyond the conclusory statement that there is no medical evidence to corroborate a relationship between the Veteran's right hip, bilateral knee, and back degenerative conditions and his service-connected left hip degenerative joint disease.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that the January 2014 opinion is inadequate for purposes of adjudicating the Veteran's claims.  As such, a remand to provide the Veteran another examination is required in order for VA to satisfy its duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Bilateral Hearing Loss and Tinnitus

In the December 2013 remand, the Board directed the RO to obtain an opinion as whether the Veteran's bilateral hearing loss and/or tinnitus was/were etiologically related to his active duty.  Therein, the Board instructed the RO to advise the examiner that the Veteran was exposed noise consequent to his service a Jet Engine Mechanic during his active duty.

In January 2014, a VA examiner reviewed the Veteran's claim file and then opined it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of in-service noise exposure.  In rendering this opinion, the examiner stated that:

A change in hearing is a significant change greater than normal measurement error ([i.e.,] greater than 10 [decibels] HL).  [The Veterans Benefits Administration] will concede any change of 15 [decibels] or more at any frequency 1000-4000 [Hertz].

Based on this statement, the examiner concluded that the Veteran did not experience a "significant" change in puretone thresholds during his active duty, which, in part, served as the basis for the negative etiological opinion.  

Contrary to the examiner's statements, normal hearing is demonstrated by puretone thresholds from zero to 20 decibels.  Puretone thresholds higher than 20 decibels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

During the Veteran's December 1976 enlistment examination, he underwent audiological testing that demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
15
-
15
RIGHT
10
5
5
-
10

Consequent to his service separation, the Veteran underwent a November 1980 examination that included audiological testing.  This testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
20
20
25
RIGHT
20
15
15
15
20

Comparing the result of these examinations, the Board observes that the Veteran's puretone thresholds, bilaterally, were within the normal range at the time of his enlistment.  At the time of his November 1980 separation examination, audiological testing showed that his puretone threshold worsened by 10 decibels at every tested level in his right ear, and worsened by 5 decibels at every tested level in his left ear, except at 4000 Hertz, which worsened by 10 decibels.  Additionally, the Veteran's left ear puretone thresholds worsened at 500 Hertz and 4000 Hertz to 25 decibels, which indicates some degree of hearing loss.  Id.

The examiner's January 2014 opinion did not include consideration or discussion of the significance of the Veteran's normal hearing upon his enlistment into active duty worsening to puretone thresholds that indicate some degree of hearing loss.  Simply concluding that these shifts are insignificant is contrary to the holding in Hensley, which stands for the proposition that any downward shift must be considered.  As such, the Board finds that the January 2014 VA examination is not adequate for purposes of adjudicating the Veteran's claims.  Thus, a remand is required in order to provide the Veteran another VA examination.  Barr, 21 Vet. App. at 311.

Left Hip

In July 2014, the Veteran submitted a claim of entitlement to a rating in excess of 30 percent for left hip degenerative joint disease.  After this claim was denied in an August 2014 rating decision, the Veteran submitted a December 2014 notice of disagreement.  To date, the RO has not issued a statement of the case regarding this issue.  Given that the Veteran timely filed a notice of disagreement, the Board finds that the appellate process has commenced and he is entitled to a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, this matter is remanded to the RO.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a VA examination to determine the nature and etiology of any found right hip, bilateral knee, and back disability.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any found right hip, bilateral knee, and back disability.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any found right hip, bilateral knee, and back disability was 

(a) incurred in or due to the Veteran's active duty service; 

OR 

(b) is due to or chronically aggravated by service-connected left hip degenerative joint disease. 

In rendering any etiological opinion, the examiner must address the Veteran's assertions.  Further, the examiner must consider and discuss the January 2014 VA examiner's opinion that the etiology of these disabilities is "multifactorial," and whether one of the etiological factors is the Veteran's service-connected left hip degenerative arthritis.

The examiner is further advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Use of the phrases more likely and as likely support the contended causal relationship, while the phrase less likely weighs against the claim. 

A complete rationale for all opinions must be provided.

2.   The Veteran should be provided the appropriate audiological examination to determine the nature and etiology of his current bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

After a review of the entire evidence of record, including the Veteran's lay statements as to in-service noise exposure and the onset and course of his bilateral hearing loss and tinnitus, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss and tinnitus was/were incurred in or is etiologically due to  his active duty, to include acoustic trauma while serving as a Jet Engine Mechanic.

In rendering the opinion, the examiner is advised that normal hearing is demonstrated by puretone thresholds at any frequency from zero to 20 decibels.  Any puretone threshold above 20 decibels indicates that some degree of hearing loss is present.  As such, the examiner must consider and discuss the significance of the Veteran's in-service puretone threshold shifts by comparing his enlistment and separation examinations, as well as his left ear puretone thresholds of 25 decibels at 500 Hertz and 4000 Hertz during his separation examination.

The examiner is further advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Use of the phrases more likely and as likely support the contended causal relationship, while the phrase less likely weighs against the claim. 

A complete rationale for any opinion must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).
 
4.  The RO should issue the Veteran a statement of the case and notification of his appellate rights with respect to his claim of entitlement to a rating in excess 30 percent for left hip degenerative joint disease.  See 38 C.F.R. 
§§ 19.29, 19.30 (2014).  The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. 
§ 20.202 (2014).  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims of entitlement to service connection for a right hip disability, a bilateral knee disability, a back disability, bilateral hearing loss, and tinnitus, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

